IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark A. Johnson,                             :
                            Petitioner       :
                                             :
                     v.                      :    No. 926 C.D. 2020
                                             :    Submitted: March 5, 2021
Pennsylvania Parole Board,                   :
                        Respondent           :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                             FILED: May 10, 2021


       Mark A. Johnson, pro se,1 an inmate confined at the State Correctional
Institution (SCI) at Mercer, petitions for review of an August 19, 2020 Order of the
Pennsylvania Parole Board (Board) that affirmed a Board decision mailed July 2,
2020, which recommitted Johnson as a convicted parole violator (CPV) to serve 12
months’ backtime, denied him credit for the time he spent at liberty on parole, and
recalculated his maximum sentence date as April 29, 2021. On appeal, Johnson
asserts that the Board erred in recalculating his maximum sentence date because it
impermissibly extended his judicially imposed sentence. He contends, rather, that
only a sentencing court has the authority to change maximum sentence dates.

       1
         On October 13, 2020, we ordered the Public Defender of Mercer County to represent
Johnson. On December 1, 2020, we granted the Public Defender’s motion to withdraw as counsel
because Johnson wanted to proceed pro se.
Johnson also challenges the Order on various other grounds. For the following
reasons, we affirm the Board’s Order.
       On February 10, 2017, Johnson pleaded guilty to possession with intent to
deliver and was sentenced in the Court of Common Pleas of Fayette County (trial
court) to a term of nine months to two years in an SCI. (Sentence Status Summary,
Certified Record (C.R.) at 1-2.) At that time, his maximum sentence date was
February 10, 2019. (Id. at 1.) Johnson was paroled from his original sentence on
November 10, 2017. (Order to Release on Parole/Reparole, C.R. at 7.)
       On August 25, 2018, Pennsylvania State Police Trooper Jason Zanolli arrested
Johnson based on an incident in Fayette County where Johnson “pull[ed] out an
unknown .380 firearm and fire[d] at least (8) eight rounds into the air[.]” (Police
Criminal Complaint, C.R. at 11, 13.)                Johnson was charged with recklessly
endangering another person, possession of a firearm prohibited, and firearms not to
be carried without a license. (See id. at 11-15; see also Criminal Docket, C.R. at 18;
Criminal Information, C.R. at 39.) Bail was set at $100,000, which Johnson did not
post.2 (Criminal Docket, C.R. at 18.) On the same day, the Board issued a detainer
warrant. (Warrant to Commit and Detain, C.R. at 16.)
       The Board issued a Notice of Charges and Hearing based on Johnson’s new
criminal charges. (C.R. at 23.) On September 6, 2018, Johnson waived his rights to
be represented by counsel and to a detention hearing. (Waiver of Representation by
Counsel/Waiver of Detention Hearing, C.R. at 24-25.) By decision recorded on
October 2, 2018, the Board detained Johnson pending disposition of the new
criminal charges filed in Fayette County. (Notice of Board Decision, C.R. at 31.)

       2
          Johnson’s bail was subsequently reduced. Although the record reflects that Johnson
posted bail and was released from detention at some subsequent point, these events are not relevant
to the issues before the Court.


                                                2
      Johnson was released on his original maximum sentence date on February 10,
2019, and the Board issued an order cancelling its detainer warrant on the same day.
(Order to Release from Temporary Detention or to Cancel Warrant to Commit and
Detain, C.R. at 40.) On February 11, 2019, the Board declared Johnson delinquent
for control purposes effective August 25, 2018. (Administrative Action, C.R. at 41.)
      On November 5, 2019, Johnson pleaded guilty to recklessly endangering
another person stemming from the August 25, 2018 incident, and the firearm charges
were nolle prossed. (Fayette County Court of Common Pleas Plea Sheet, C.R. at
42.) The trial court sentenced Johnson that same day to serve a total sentence of 6
months to 24 months in an SCI. (Fayette County Court of Common Pleas DC-300B,
C.R. at 43-45; Sentence Sheet, C.R. at 46-47.) The trial court awarded Johnson 61
days of confinement credit for the periods of February 10, 2019, through March 4,
2019, and April 30, 2019, through June 6, 2019. (C.R. at 44, 46.)
      On January 13, 2020, the Board issued a detainer warrant. (Warrant to
Commit and Detain, C.R. at 62.) The Board issued a Notice of Charges and Hearing
on January 15, 2020, based on Johnson’s new criminal convictions. (C.R. at 68.)
That same day, Johnson waived his right to be represented by counsel and to a
revocation hearing, and admitted to his new criminal convictions. (Waiver of
Revocation Hearing and Counsel/Admission Form, C.R. at 69-70.) By decision
mailed on July 2, 2020, the Board recommitted Johnson as a CPV to serve 12
months’ backtime. (Notice of Board Decision, C.R. at 99-100.) The Board declined
to award Johnson credit for the time he spent at liberty on parole because of his
history of supervision failures, the assaultive nature of his new criminal offense, and




                                          3
his unresolved drug and/or alcohol issues. (Id. at 100.) The Board recalculated his
maximum sentence date as April 29, 2021.3 (Id.)
       By correspondence received by the Board on July 16, 2020, Johnson
challenged his return to custody date, asserting that it should be January 13, 2020,
rather than January 28, 2020. (C.R. at 101.) Through counsel, Johnson also filed a
petition for administrative review, which the Board received on July 24, 2020.
(Administrative Remedies Form, C.R. at 103.) Therein, Johnson claimed that the
Board erred by revoking his street time following his recommitment as a CPV. (Id.)
Johnson also requested that the Board consider him for reparole so he could begin
serving his new Fayette County sentence. (Id.) In addition, Johnson filed a pro se
Administrative Remedies Form, which the Board also received on July 24, 2020,
challenging the Board’s jurisdiction to recalculate his sentence, and its recalculation
of his maximum sentence date and reparole eligibility date. (Id. at 106-07.) In
challenging the Board’s ability to recalculate his maximum sentence date, Johnson
argued that the Board violated his due process rights and the constitutional
protections against double jeopardy. (Id. at 107.)
       The Board responded to Johnson’s request for administrative relief and
subsequent correspondence on August 19, 2020, and affirmed its July 2, 2020
decision. (C.R. at 110-11.) The Board first noted that it was treating Johnson’s July


       3
         Pursuant to Taylor v. Pennsylvania Board of Probation and Parole, 746 A.2d 671, 674
(Pa. Cmwlth. 2000), “the expiration of a parolee’s maximum term renders an appeal of a Board
revocation order moot.” However, as in McClinton v. Pennsylvania Board of Probation and
Parole (Pa. Cmwlth., No. 1287 C.D. 2018, filed May 29, 2019), slip op. at 3 n.6, Johnson is still
serving a sentence on the new charges and the issues raised in the present matter affect his new
maximum date on those charges, so this matter is not rendered moot. McClinton is an unreported
memorandum opinion of the Court, which may be cited for its persuasive value pursuant to Rule
126(b)(1) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 126(b)(1), and Section
414(a) of the Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).


                                               4
16, 2020 correspondence and subsequent Administrative Remedies Form sent by
Johnson’s attorney as a petition for administrative review from the Board’s July 2,
2020 decision.4 (Id. at 110.)
       As to the merits of his request, the Board explained that the decision to
recommit Johnson as a CPV gave the Board the statutory authority to recalculate his
sentence to reflect that he received no credit for the time he spent at liberty on parole.
(C.R. at 110.) It also explained that the Board’s recalculation did not violate any
constitutional provisions, including double jeopardy, and that Johnson’s due process
rights were not violated given his ability to challenge the recalculation decision after
its imposition. (Id.)
       The Board then explained how it recalculated Johnson’s maximum sentence
date, noting that there were 457 days remaining on Johnson’s original sentence at
the time he was paroled on November 10, 2017. (Id.) Because the Board declined
to give Johnson credit for time spent at liberty on parole pursuant to Section
6138(a)(2) of the Prisons and Parole Code (Code), 61 Pa.C.S. § 6138(a)(2), Johnson
still owed 457 days on his original sentence after he was arrested.5 (C.R. at 111.)
Adding 457 days to January 28, 2020, the day the Board recommitted Johnson as a
CPV and, therefore, the date he became available to begin service of his original
sentence, yielded a recalculated maximum sentence date of April 29, 2021. (Id.)

       4
         The Board did not classify Johnson’s additional correspondence as second or subsequent
requests for relief under the Board’s regulations. See 37 Pa. Code § 73.1.
       5
         Section 6138(a)(2) of the Code provides:

       If the parolee’s recommitment is so ordered, the parolee shall be reentered to serve
       the remainder of the term which the parolee would have been compelled to serve
       had the parole not been granted and, except as provided under paragraph (2.1), shall
       be given no credit for the time at liberty on parole.

61 Pa.C.S. § 6138(a)(2).


                                                5
The Board also noted that any other time Johnson spent incarcerated during the time
he did not post bail on the new Fayette County charges would be calculated by the
Department of Corrections and credited toward his new state sentence upon
commencement of that term. (Id.)
       Finally, the Board advised that its decision to recommit Johnson as a CPV to
serve 12 months of backtime could not be challenged given the presumptive ranges
set forth in the Board’s regulations. (Id. (citing 37 Pa. Code §§ 75.1, 75.2).) Adding
12 months to January 28, 2020, yielded a reparole eligibility date of January 28,
2021. (Id. at 111.) Accordingly, the Board concluded that it did not err and affirmed
its prior decision.
       Johnson now petitions this Court for review of the Board’s Order, arguing that
the Board erred in recalculating his maximum sentence date because it does not have
the authority to extend his judicially imposed sentence.6 Johnson acknowledges that
although the Board has the discretion to determine sanctions for CPVs, the
sentencing court has the sole authority to determine minimum and maximum
sentence dates.       Johnson also contends that the Board’s recalculation of his
maximum sentence date constitutes additional punishment in violation of
constitutional protections against cruel and unusual punishment and double
jeopardy, and that the Board violated his due process rights by extending his
maximum sentence date without a hearing. Johnson claims that it is unlawful to use
his parole conditions, or a breach thereof, “as evidence to extend a parolee’s




       6
        Our standard of review in parole revocation cases “is limited to determining whether the
Board committed a constitutional violation or an error of law and whether the findings of fact are
supported by substantial evidence.” Lee v. Pa. Bd. of Prob. & Parole, 885 A.2d 634, 637 (Pa.
Cmwlth. 2005).


                                                6
maximum [sentence date] beyond the judicially imposed date.” (Johnson’s Brief at
12.)
       As stated above, Johnson argues that the Board improperly extended his
judicially imposed sentence, in violation of his constitutional rights, by recalculating
his maximum sentence date. As the Court explained in Hughes v. Pennsylvania
Board of Probation and Parole, “the Board did not impose an additional sentence
on [Johnson], but, rather, directed [Johnson] to complete the original judicially[
]mandated sentence.”        179 A.3d 117, 121 (Pa. Cmwlth. 2018) (emphasis in
original). In Hughes, we further explained:

       Section 6138(a)(1) [of the] Code provides that any parolee who, during
       the period of parole, commits a crime punishable by imprisonment and
       is convicted or found guilty of that crime may be recommitted as a
       [CPV]. 61 Pa.C.S. § 6138(a)(1). If the parolee is recommitted as a
       CPV, he must serve the remainder of the term that he would have been
       compelled to serve had parole not been granted (i.e., “backtime”), with
       no time for liberty on parole, unless the Board, in the exercise of its sole
       discretion, chooses to award credit. Section 6138(a)(2), (2.1) of the
       Code, 61 Pa.C.S. § 6138(a)(2), (2.1).

Id. at 120. Here, the Board merely recalculated Johnson’s maximum sentence date
to reflect the time remaining on his original sentence without credit for time spent at
liberty on parole, as authorized in Section 6138(a)(2) of the Code. Contrary to
Johnson’s assertions, the Board did not improperly extend his original sentence.
       In addition, we note that the Board did not recalculate Johnson’s maximum
sentence date without notice and a hearing. As part of his release, Johnson agreed
to the following:


       If you violate a condition of your parole/reparole and, after the
       appropriate hearing(s), the Board decides that you are in violation of a



                                            7
         condition of your parole/reparole[,] you may be recommitted to prison
         for such time as may be specified by the Board.

         If you are convicted of a crime committed while on parole/reparole, the
         Board has the authority, after an appropriate hearing, to recommit you
         to serve the balance of the sentence or sentences which you were
         serving when paroled/reparoled, with no credit for time at liberty on
         parole.

(Conditions Governing Parole/Reparole, C.R. at 8.) When Johnson’s new criminal
charges were filed, the Board issued a Notice of Charges and Hearing, and Johnson
waived his rights to be represented by counsel and to a detention hearing. (Id. at 23-
25.) After Johnson pleaded guilty to the new criminal charges, the Board issued
another Notice of Charges and Hearing based on his conviction, and Johnson again
waived his rights to be represented by counsel and to a revocation hearing, and
admitted to his new criminal convictions. (Id. at 68-70.) Johnson was afforded
adequate due process.
         Furthermore, this Court has consistently rejected challenges to the Board’s
credit decisions based on constitutional protections from double jeopardy and cruel
and unusual punishment. See Staton v. Pa. Bd. of Prob. & Parole, 171 A.3d 363,
367 (Pa. Cmwlth. 2017); Monroe v. Pa. Bd. of Prob. & Parole, 555 A.2d 295, 296
(Pa. Cmwlth. 1989). We therefore find that Johnson’s constitutional arguments lack
merit.
         Next, we address Johnson’s argument that the Board unlawfully used the
Conditions of Parole/Reparole sheet to recommit him as a CPV. Initially, we note
that the Board’s recommitment of Johnson as a CPV was not based on the conditions
of his parole alone, but on the statutory requirement that, upon conviction of a crime
committed while on parole, he “may[,] at the discretion of the [B]oard[,] be
recommitted as a parole violator,” and, once recommitted, “shall be reentered to


                                           8
serve the remainder of [his] term which [he] would have been compelled to serve
had the parole not been granted and . . . shall be given no credit for the time at liberty
on parole.” 61 Pa.C.S. § 6138(a)(1), (2) (emphasis added). Therefore, Johnson’s
parole conditions are not necessary to support the Board’s revocation decision,
which was based on Section 6138(a)(1) and (2) of the Code.
       Regardless, the imposition of conditions on parole is entirely lawful. As we
have explained:

       The essence of parole is release from prison, before the completion of
       sentence, on the condition that the prisoner abide by certain rules during
       the balance of the sentence. Parolees are in a position different from
       the general population because they are still subject to an extant term
       of imprisonment and are the focus of society’s rehabilitative efforts.
       Accordingly, parolees are subjected to certain conditions which restrict
       their activities substantially beyond the ordinary restrictions imposed
       by law on private citizens. Although the offender’s freedom may be
       substantially restricted, the [Board] is vested with broad powers to
       fashion appropriate conditions of parole where they are intended to
       effectuate his rehabilitation and reintegration into society as a law-
       abiding citizen.

Hubler v. Pa. Bd. of Prob. & Parole, 971 A.2d 535, 537 (Pa. Cmwlth. 2009) (quoting
Lee v. Pa. Bd. of Prob. & Parole, 885 A.2d 634, 638 (Pa. Cmwlth. 2005)).
Accordingly, by accepting the conditions of his parole, Johnson acknowledged the
Board’s statutory authority to recommit him as a CPV to serve the remainder of his
sentence. See Currie v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth., No. 206 C.D. 2019,
filed Aug. 16, 2019), slip op. at 8-9.7 Johnson’s argument on this issue is thus
without merit.


       7
        Currie is cited for is persuasive value in accordance with Pennsylvania Rule of Appellate
Procedure 126(b), Pa.R.A.P. 126(b), and Section 414(a) of this Court’s Internal Operating
Procedures, 210 Pa. Code § 69.414(a).


                                               9
Based upon the foregoing, we affirm the Board’s August 19, 2020 Order.



                              _____________________________________
                              RENÉE COHN JUBELIRER, Judge




                                10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mark A. Johnson,                        :
                        Petitioner      :
                                        :
                   v.                   :   No. 926 C.D. 2020
                                        :
Pennsylvania Parole Board,              :
                        Respondent      :


                                     ORDER


     NOW, May 10, 2021, the Order of the Pennsylvania Parole Board, entered in
the above-captioned matter, is AFFIRMED.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge